Citation Nr: 0917156	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  08-09 042	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for an acquired psychiatric disorder, to include obsessive 
compulsive disorder and depressive disorder. 


REPRESENTATION

Veteran represented by:	Scott Scholl, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to November 
1978 and from October 1982 to June 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2007 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

The Veteran also requested a video-conference hearing in 
connection with the current claim.  The hearing was scheduled 
and subsequently held in February 2009.  The Veteran 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
November 1974 to November 1978 and from October 1982 to June 
1984.

2.  On February 4, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran on the record at a video-conference hearing that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the Veteran or by 
his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.


		
S.S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


